Exhibit 10.12

Summary of Non-Employee Director Compensation


Monthly Board Compensation


Each non-employee member of our board of directors (the “Board”) is paid the
following fees per month based on his or her role:


Chairman of the Board


$1,600


Lead Independent Director


$1,600


Member of the Board


$1,275





Committee Attendance Compensation


Each non-employee committee member is paid the following fee for each committee
meeting he or she attends based on his or her role on such committee:


Chairman of the Committee


$375


Member of the Committee


$325





Equity Compensation


Non-employee Board members may be eligible for equity awards from time to time
at the discretion of the Board.

